Citation Nr: 0722459	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-28 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a mood disorder, 
claimed as post-traumatic stress disorder (PTSD), to include 
as secondary to a stomach or digestive condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  The Veterans Claims Assistance Act has been satisfied 
with respect to the issue on appeal.

2.  The competent evidence of record does not reflect a 
diagnosis of PTSD, there is no evidence of a mood disorder in 
service or within one year of separation, and the veteran is 
not currently service connected for a stomach or digestive 
condition. 


CONCLUSION OF LAW

A mood disorder, to include PTSD, was not incurred in or 
aggravated by active military service, may not be presumed to 
have been incurred in active service, and is not proximately 
due to a service-connected disorder.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310, 4.125(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of a letter sent to the veteran in April 
2004.  This letter advised the veteran of the information 
necessary to substantiate his claim and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This letter also effectively told the claimant 
to provide any relevant evidence in his possession, as he was 
told to submit any additional evidence necessary to support 
his claim or information describing this evidence.  See 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

The appellant was informed that the effective date for 
payment purposes would be determined based on when VA 
received the claim and when the evidence that establishes the 
basis for the disability rating was submitted.  He was 
notified that he could take up to a year from the date of the 
VCAA letter to submit any relevant information and evidence 
but that, if he took more than one year and his claim was 
granted, he may lose money because VA would not be able to 
pay him back to the date he filed his claim.  Since the claim 
is being denied, the Board notes that no effective date will 
be assigned, so there is no possibility of any prejudice to 
the appellant if the notification is lacking a sufficiently 
specific description of matters involving the assignment of 
an effective date.  The Board also finds that the absence of 
an express notice of how to establish a disability rating is 
not prejudicial to the veteran, as denial of a claim means 
that a disability rating will not be assigned.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records and an October 2002 
VA examination report.  There are no identified, outstanding 
records requiring further development.  Therefore, the duties 
to notify and assist having been met, the Board turns to the 
analysis of the veteran's claim on the merits.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For certain chronic 
disorders, such as psychoses, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of direct service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

Direct service connection cannot be established for a mood 
disorder in the case at hand, as there is no evidence of a 
mood disorder in service.  The veteran's entrance examination 
report from September 1967, his February 1968 medical history 
record, and his May 1969 separation examination and medical 
history reports contain no indication that the veteran was 
anything other than clinically normal psychiatrically while 
in service and upon separation.  Nor do the veteran's service 
medical records reflect that he ever complained of or sought 
treatment for a psychiatric disability while in service.  
Therefore, in the absence of evidence of an in-service 
disease or injury, direct service connection for a mood 
disorder must be denied.

Nor has the veteran  submitted evidence indicating that he 
suffered from a psychosis within one year of separation.  
Presumptive service connection must therefore be denied as 
well.  

The veteran has claimed that his current mood disorder may be 
classified as PTSD.  Service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the criteria of 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).

Even though the veteran's combat infantry badge verifies that 
he was exposed to combat-related stressors while in service, 
service connection for PTSD must be denied because there is 
no diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  
The veteran was evaluated by a VA examiner in October 2002 in 
order to determine whether PTSD may be diagnosed.  The 
resulting examination report concludes that the veteran does 
not have PTSD.  Even though he cited a stressor of being 
involved in a motor vehicle accident where he feels he may 
have caused serious injury or death to a pedestrian, the 
veteran did not describe significant PTSD symptoms, such as 
anxiety or rumination.  Instead, the examiner diagnosed mood 
disorder secondary to chronic gastrointestinal complaints 
with depressive and anxious features.  

The Board finds this examination report to be highly 
probative to the issue at hand, as the examiner possesses the 
proper education, training, and expertise to competently 
offer the requested medical diagnosis and opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The examiner 
based his conclusions on a review of the veteran's medical 
and service records and on an interview with the veteran 
himself.  The examination report discusses the pertinent 
aspects of the veteran's military, medical, and social 
history and analyzes the veteran's symptoms according to the 
appropriate DSM-IV criteria.  Moreover, there is no medical 
opinion of record that contradicts the examiner's 
conclusions.  The only contrary opinion comes from the 
veteran himself.  However, as a layperson, the veteran is not 
qualified to offer an opinion on a question of medical 
diagnosis or medical causation.  See Layno v. Brown, 6 Vet. 
App. 469-70 (1994).  Therefore, the Board grants no probative 
weight to this opinion and must deny the veteran's claim of 
entitlement to service connection for PTSD.

The Board has also considered whether the veteran may be 
granted service connection for his mood disorder as secondary 
to his stomach and digestive disorders.  Service connection 
may be established on a secondary basis for a disability that 
is shown to be proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Secondary service connection, however, cannot be established 
in the case at hand, as the veteran has expressly been denied 
service connection for the stomach and digestive disorders 
that he believes have caused his mood disorder.  
Specifically, a February 1998 rating decision denied service 
connection for puborectalis, acute gastritis, and duodenal 
ulcer scarring due to Agent Orange exposure.  The Board 
declined to reopen this claim in the same April 2003 rating 
decision that denied the mood disorder claim that is 
currently before the Board.  The issue of entitlement to 
service connection for a stomach or digestive disorder has 
not been appealed.
 
The Board further notes that the veteran has submitted 
articles discussing a link between PTSD and gastrointestinal 
difficulties.  Without service connection for the stomach and 
digestive disabilities, however, these articles cannot help 
establish secondary service connection for a mood disorder, 
PTSD, or any other psychiatric disability.  Furthermore, 
there is no competent medical opinion on record linking the 
veteran's mood disorder to any of his service-connected 
disabilities.  Therefore, without a link between the 
veteran's mood disorder and a service-connected disability, 
secondary service connection cannot be granted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the- doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for a mood disorder, 
claimed as PTSD, to include as secondary to a stomach or 
digestive condition, is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


